Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 10/08/2021 in which claims 3, 4, 6-13, and 15-25 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 6-13, and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes (“Description of SDR, HDR, and 360 degrees video coding technology proposal by Qualcomm and Technicolor – medium complexity version”) in view of Xiu (US 2018/0359480).

As to claim 4, Bordes teaches apparatus comprising:

one or more processors configured to obtain an indication of a filter applied to a reconstructed chroma component per block during encoding of a picture part, wherein the filter is based on a filter parameter included in a filter parameter table selected from among a plurality of possible filter parameter tables (see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for 

and decode the picture part based on the indication (see Pages 31-32, Section 2.3; see Pages 44-45, Section 3.3; also see Abstract).

Bordes does not teach obtaining an indication of a filter applied to a reconstructed chroma component per block of a plurality of blocks included in a slice of picture information included in a picture part during encoding of the picture part.

However, Xiu teaches wherein the filter coefficients of the proposed motion compensated filtering process may be derived by optimizing for all pixels in one picture/slice or one region, and they may not be optimal for the property of each video block. In order to improve the coding gain of the proposed method, a flag motion_compensated_ filtering_flag may be signaled at a given block level (e.g., CTU, CU, or PU level) to indicate whether the proposed filtering is applied to the current block for motion compensation ([0049]). When the proposed motion compensated filtering method is employed in various embodiments, the adaptation of the filter coefficients can be applied at various coding levels, such as sequence-level, picture/slice-level and/or block-level; and each adaptation level could provide a different trade-off between coding efficiency and encoding/decoding complexity ([0071]). To reduce the overhead, in other embodiments, a decoder-side method is implemented where all or part of the coefficients of the proposed motion compensated filtering are derived at the decoder side. Specifically, when the motion compensated filtering is applied to one block (e.g., when the motion_compensated_filtering_flag is equal to 1), instead of indicating the filter coefficients in the bit-stream, the exemplary method derives the coefficients from the neighboring samples of the current block and the corresponding reference samples in the reference picture. FIG. 11 illustrates a proposed decoder-side filter coefficient derivation method. Specifically, given one block B and its pre-defined neighboring region P (e.g., the reconstructed samples in P), the corresponding reference region P.sup.r in the reference picture may be found using the coded MV of the current block. Then the LMMSE method may be employed to derive the filter coefficients by taking 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bordes’s system with Xiu’s system to show obtaining an indication of a filter applied to a reconstructed chroma component per block of a plurality of blocks included in a slice of picture information included in a picture part during encoding of the picture part in order to improve the efficiency of motion compensated prediction and therefore enhance the quality of temporal prediction (Xiu; [0003]). In Xiu’s disclosure, in order to restore the blurred edges and textures (high-frequency information) in chroma components, a cross-plane filtering method has been proposed to use high-frequency information of the luma component to improve the quality of the chroma components. Specifically, a picture-based and region-based cross-component chroma enhancement method is used, where the quality of reconstructed chroma components is enhanced through extracting high-frequency information from the luma component (Xiu; [0045]).

As to claim 3, the apparatus of claim 4 performs all the steps of the method of claim 3. Therefore, claim 3 is rejected similarly as claim 4.

As to claim 19, Bordes teaches apparatus comprising:

one or more processors configured to apply a filter to a reconstructed chroma component per block during encoding of a picture part, wherein the filter is based on a filter parameter included in a filter parameter table selected from among a plurality of possible filter parameter tables (see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples; see Page 64, Section 5.13);



Bordes does not teach applying a filter to a reconstructed chroma component per block of a plurality of blocks included in a slice of picture information included in a picture part during encoding of the picture part.

However, Xiu teaches wherein the filter coefficients of the proposed motion compensated filtering process may be derived by optimizing for all pixels in one picture/slice or one region, and they may not be optimal for the property of each video block. In order to improve the coding gain of the proposed method, a flag motion_compensated_ filtering_flag may be signaled at a given block level (e.g., CTU, CU, or PU level) to indicate whether the proposed filtering is applied to the current block for motion compensation ([0049]). When the proposed motion compensated filtering method is employed in various embodiments, the adaptation of the filter coefficients can be applied at various coding levels, such as sequence-level, picture/slice-level and/or block-level; and each adaptation level could provide a different trade-off between coding efficiency and encoding/decoding complexity ([0071]). To reduce the overhead, in other embodiments, a decoder-side method is implemented where all or part of the coefficients of the proposed motion compensated filtering are derived at the decoder side. Specifically, when the motion compensated filtering is applied to one block (e.g., when the motion_compensated_filtering_flag is equal to 1), instead of indicating the filter coefficients in the bit-stream, the exemplary method derives the coefficients from the neighboring samples of the current block and the corresponding reference samples in the reference picture. FIG. 11 illustrates a proposed decoder-side filter coefficient derivation method. Specifically, given one block B and its pre-defined neighboring region P (e.g., the reconstructed samples in P), the corresponding reference region P.sup.r in the reference picture may be found using the coded MV of the current block. Then the LMMSE method may be employed to derive the filter coefficients by taking P.sup.r and P as the unfiltered motion compensated signal and the target signal for the training processes 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bordes’s system with Xiu’s system to show applying a filter to a reconstructed chroma component per block of a plurality of blocks included in a slice of picture information included in a picture part during encoding of the picture part in order to improve the efficiency of motion compensated prediction and therefore enhance the quality of temporal prediction (Xiu; [0003]). In Xiu’s disclosure, in order to restore the blurred edges and textures (high-frequency information) in chroma components, a cross-plane filtering method has been proposed to use high-frequency information of the luma component to improve the quality of the chroma components. Specifically, a picture-based and region-based cross-component chroma enhancement method is used, where the quality of reconstructed chroma components is enhanced through extracting high-frequency information from the luma component (Xiu; [0045]).

As to claim 18, the apparatus of claim 19 performs all the steps of the method of claim 18. Therefore, claim 18 is rejected similarly as claim 19.

As to claim 6, Bordes teaches a non-transitory computer readable medium storing a bitstream formatted to include:

data representing a picture part (see Pages 31-32, Section 2.3; see Pages 44-45, Section 3.3; also see Abstract);

and data providing an indication of a filter parameter table selected from among a plurality of filter parameter tables, wherein a filter based on a filter parameter included in the filter parameter table is applied to a reconstructed chroma component per block during encoding of the picture part (see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to 

Bordes does not teach wherein a filter based on a filter parameter included in the filter parameter table is applied to a reconstructed chroma component per block of a plurality of blocks included in a slice of picture information included in the picture part during encoding of the picture part.

However, Xiu teaches wherein the filter coefficients of the proposed motion compensated filtering process may be derived by optimizing for all pixels in one picture/slice or one region, and they may not be optimal for the property of each video block. In order to improve the coding gain of the proposed method, a flag motion_compensated_ filtering_flag may be signaled at a given block level (e.g., CTU, CU, or PU level) to indicate whether the proposed filtering is applied to the current block for motion compensation ([0049]). When the proposed motion compensated filtering method is employed in various embodiments, the adaptation of the filter coefficients can be applied at various coding levels, such as sequence-level, picture/slice-level and/or block-level; and each adaptation level could provide a different trade-off between coding efficiency and encoding/decoding complexity ([0071]). To reduce the overhead, in other embodiments, a decoder-side method is implemented where all or part of the coefficients of the proposed motion compensated filtering are derived at the decoder side. Specifically, when the motion compensated filtering is applied to one block (e.g., when the motion_compensated_filtering_flag is equal to 1), instead of indicating the filter coefficients in the bit-stream, the exemplary method derives the coefficients from the neighboring samples of the current block and the corresponding reference samples in the reference picture. FIG. 11 illustrates a proposed decoder-side filter coefficient derivation method. Specifically, given one block B and its pre-defined neighboring region P (e.g., the reconstructed samples in P), the corresponding reference region P.sup.r in the reference picture may be found using the coded MV of the current block. Then the LMMSE method may be employed to derive the filter coefficients by taking P.sup.r and P as the unfiltered motion compensated signal and the target signal for the training processes as specified in equation (7) (for luma high-pass filter) and equation (9) (for cross-plane filters). After that, the derived filters may be applied to enhance the prediction signal of the current block ([0076]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bordes’s system with Xiu’s system to show wherein a filter based on a filter parameter included in the filter parameter table is applied to a reconstructed chroma component per block of a plurality of blocks included in a slice of picture information included in the picture part during encoding of the picture part in order to improve the efficiency of motion compensated prediction and therefore enhance the quality of temporal prediction (Xiu; [0003]). In Xiu’s disclosure, in order to restore the blurred edges and textures (high-frequency information) in chroma components, a cross-plane filtering method has been proposed to use high-frequency information of the luma component to improve the quality of the chroma components. Specifically, a picture-based and region-based cross-component chroma enhancement method is used, where the quality of reconstructed chroma components is enhanced through extracting high-frequency information from the luma component (Xiu; [0045]).

As to claim 15, the combination of Bordes and Xiu teaches a non-transitory computer readable medium storing executable program instructions to cause a computer executing the instructions to perform a method according to claim 3 (see rejection for claim 4).

As to claim 7, Bordes further teaches wherein the indication provides for selecting the filter parameter table from among a set of possible filter parameter tables (see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples).

As to claims 8 and 22, Bordes further teaches wherein the refinement mode comprises a component refinement (see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples).

As to claims 9 and 23, the combination of Bordes and Xiu teaches wherein the component refinement comprises a cross-component chroma refinement (Xiu; [0045] – picture-based and region-based cross-component chroma enhancement; also see [0065]-[0066]).

As to claims 10 and 24, the combination of Bordes and Xiu teaches wherein the refinement mode comprises enabling selection per block of the refinement parameter (Bordes; see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples; Xiu; [0049], [0071], and [0076]).

As to claims 11 and 25, Bordes further teaches wherein the refinement parameter comprises one or more refinement parameters included in the refinement mode parameter table (see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples).

As to claim 12, the combination of Bordes and Xiu teaches wherein the refinement parameter is selected on a block basis from a plurality of refinement parameters based on an improvement in the cost associated with encoding the picture part using the refinement mode (Bordes; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples; Xiu; [0049], [0071], and [0076]).

As to claim 13, Bordes further teaches wherein the cost comprises a rate distortion cost and the improvement comprises a decrease of the rate distortion cost when encoding the picture part using the refinement mode (see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples).

As to claim 16, the combination of Bordes and Xiu teaches at least one of (i) an antenna configured to receive a signal, the signal including data representative of an image, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the image, or (iii) a display configured to display the image (Xiu; [0039], [0088], [0090], and [0095]).

As to claim 17, the combination of Bordes and Xiu teaches wherein the device comprises at least one of a television, a cell phone, a tablet, a set-top box, and a gateway device (Xiu; [0039], [0088], [0090], and [0095]).

As to claims 20 and 21, the combination of Bordes and Xiu teaches wherein the filter is associated with a refinement mode being applied to the reconstructed signal per block during encoding of the picture part, and the filter parameter is associated with a refinement parameter, and the filter parameter table is associated with a refinement mode parameter table including the refinement parameter (Bordes; see Pages 31-32, Sections 2.3.1.2 and 2.3.1.3, particularly Section 2.3.1.3 where look-up tables related to refinement parameters for YUV are disclosed; see Pages 44-45, Section 3.3.1.2 for Refinement tables derivation aimed at minimizing the distortion of the reconstructed samples; Xiu; [0049], [0071], and [0076]).

Response to Arguments

Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.

Examiner points out that Xiu teaches wherein the filter coefficients of the proposed motion compensated filtering process may be derived by optimizing for all pixels in one picture/slice or one region, and they may not be optimal for the property of each video block. In order to improve the coding gain of the proposed method, a flag motion_compensated_ filtering_flag may be signaled at a given block level (e.g., CTU, CU, or PU level) to indicate whether the proposed filtering is applied to the current block for motion compensation ([0049]). When the proposed motion compensated filtering method is employed 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).



In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482